UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 25, 2007 ASHLAND INC. (Exact name of registrant as specified in its charter) Kentucky (State or other jurisdiction of incorporation) 1-32532 20-0865835 (Commission File Number) (I.R.S. Employer Identification No.) 50 E. RiverCenter Boulevard, Covington, Kentucky41011 (Address of principal executive offices)(Zip Code) P.O. Box 391, Covington, Kentucky41012-0391 (Mailing Address)(Zip Code) Registrant’s telephone number, including area code (859) 815-3333 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01.Regulation FD Disclosure On September 25, 2007, Ashland Inc. will include the information contained in exhibits 99.1-99.14, and graphic images thereof, on the “Investor Center” section of its website located at www.ashland.com, or in employee communications. Ashland is furnishing the information pursuant to the Securities and Exchange Commission’s (“SEC”) Regulation FD. The information contained in exhibits 99.1-99.14 is summary information concerning key metrics for Ashland’s divisional operations and is intended to be considered in the context of Ashland’s SEC filings and other public announcements that Ashland may make from time to time. Included in the financial information are the effects of changes in Ashland’s accounting methodology as a result of the implementation of Ashland’s enterprise resource planning (“ERP”) system.The new ERP system allows Ashland to report income from certain foreign jurisdictions (which were previously on different computer systems) at the same time as United States operations.Previously this information was available only on a one-month lag. As a result of this change, operations in these non-United States jurisdictions will generate thirteen months of sales in fiscal 2007, and the change will have an effect on sales reported in both August and September 2007.The effect is as follows for the August 2007 results: Exhibit 99.1 Ashland Distribution Sales/Shipping Day +1.106 Exhibit 99.2 Ashland Distribution Revenue +25 Ashland Distribution Revenue – 12 Month Rolling Average +2 Exhibit 99.3 Ashland Distribution Gross Profit No Change Exhibit 99.4 Ashland Performance Materials Sales/Shipping Day +0.602 Exhibit 99.5 Ashland Performance Materials Revenue +13.8 Ashland Performance Materials Revenue – 12 Month Rolling +1.2 Exhibit 99.6 Ashland Performance Materials Gross Profit – 3 Month +0.3% Ashland Performance Materials Gross Profit12 Month No Change Exhibit 99.7 Ashland Water Technologies Sales/Shipping Day +1.093 Exhibit 99.8 Ashland Water Technologies Revenue +25 Ashland Water Technologies Revenue – 12 Month Rolling +2 Exhibit 99.9 Ashland Water Technologies Gross Profit – 3 Month Rolling +0.2% Ashland Water Technologies Gross Profit – 12 Month Rolling No Change Exhibit 99.10 Valvoline Premium Oil Sales No Change Exhibit 99.11 Valvoline Revenue +1.2 Valvoline Revenue – 12 Month Rolling Average +0.1 Exhibit 99.12 Valvoline Gross Profit No Change Exhibit 99.13 Valvoline Lubricant Gallons No Change Exhibit 99.14 VIOC 12 Month Rolling Average Sales No Change 2 By filing this report on Form 8-K, Ashland makes no admission as to the materiality of any information in this report. Ashland reserves the right to discontinue the availability of the data in the attached exhibits. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Website data concerning Ashland Distribution’s sales per shipping day 99.2 Website data concerning Ashland Distribution’s revenue 99.3 Website data concerning Ashland Distribution’s gross profit 99.4 Website data concerning Ashland Performance Materials’ average sales per shipping day 99.5 Website data concerning Ashland Performance Materials’ revenue 99.6 Website data concerning Ashland Performance Materials’ gross profit 99.7 Website data concerning Ashland Water Technologies’ average sales per shipping day 99.8 Website data concerning Ashland Water Technologies’ revenue 99.9 Website data concerning Ashland Water Technologies’ gross profit 99.10 Website data concerning Valvoline’s premium oil sales 99.11 Website data concerning Valvoline’s revenue 99.12 Website data concerning Valvoline’s gross profit 99.13 Website data concerning Valvoline’s lubricant gallons 99.14 Website data concerning Valvoline Instant Oil Change’s twelve month rolling average sales 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ASHLAND INC. (Registrant) September 25, 2007 /s/ J. Marvin Quin J. Marvin Quin Senior Vice President and Chief Financial Officer 4 EXHIBIT INDEX 99.1 Website data concerning Ashland Distribution’s sales per shipping day 99.2 Website data concerning Ashland Distribution’s revenue 99.3 Website data concerning Ashland Distribution’s gross profit 99.4 Website data concerning Ashland Performance Materials’ average sales per shipping day 99.5 Website data concerning Ashland Performance Materials’ revenue 99.6 Website data concerning Ashland Performance Materials’ gross profit 99.7 Website data concerning Ashland Water Technologies’ average sales per shipping day 99.8 Website data concerning Ashland Water Technologies’ revenue 99.9 Website data concerning Ashland Water Technologies’ gross profit 99.10 Website data concerning Valvoline’s premium oil sales 99.11 Website data concerning Valvoline’s revenue 99.12 Website data concerning Valvoline’s gross profit 99.13 Website data concerning Valvoline’s lubricant gallons 99.14 Website data concerning Valvoline Instant Oil Change’s twelve month rolling average sales 5
